Citation Nr: 1113349	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for urinary incontinence.

4.  Entitlement to service connection for insomnia, to include as secondary to his service-connected pseudofolliculitis barbae.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

In an administrative decision dated September 1979, VA determined that the Veteran's service from February 1975 to February 13, 1977 was honorable, but that service from February 14, 1977 to June 25, 1979 was under other than honorable conditions and, hence, a bar to VA monetary benefits based on that period of service.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  

Consequently, the Board will not consider his period of service from February 14, 1977 to June 25, 1979 with respect to in-service incurrence of his claimed disabilities.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

As part of his claim for arthritis, the Veteran argues that his arthritis is the result of trauma to the spine during service.  The Board denied service connection for the Veteran's low back condition in a February 2007 decision; therefore, the low back will not be discussed herein.

The the issues of service connection for depression and anxiety, to include as secondary to service-connected pseudofolliculitis barbae, and entitlement to an increased rating for service-connected pseudofolliculitis barbae have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  







FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran of his desire to withdraw the appeal for service connection for psoriasis.

2.  The Veteran's arthritis did not have onset during and is not related to his period of honorable service.

3.  The Veteran's chronic urinary condition did not have onset during and is not related to his period of honorable service.

4.  The evidence does not show that the Veteran has a current sleep disorder, to include insomnia.

5.  The Veteran does not have a current headache disability.

6.  The evidence does not show that the Veteran is unable to secure and maintain substantially gainful employment because of his service-connected pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the service connection claim for psoriasis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A.  §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a urinary condition have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for insomnia, to include as secondary to his service-connected pseudofolliculitis barbae, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.      §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).

The record reflects that the Veteran perfected an appeal of a July 2008 rating decision that denied service connection for psoriasis.  Thereafter, in October 2010, the Board received written notification from the Veteran of his desire to withdraw the appeal for this claim.

The Board finds that this written statement qualifies as a valid withdrawal of the issue of entitlement to service connection for psoriasis.  See 38 C.F.R. § 20.202.  Accordingly, this claim is dismissed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Arthritis

The Veteran seeks service connection for arthritis.  In his substantive appeal, VA Form 9, he argues that he sustained trauma to his spine during service which resulted in his current arthritis.  The Board denied service connection for the Veteran's low back condition in a February 2007 decision; therefore, disabilities of the thoracolumbar spine will not be discussed herein.  However, the Board will address the cervical spine.

Service treatment records (STRs) include a January 1975 entrance examination, which shows no indication of arthritis or a cervical spine injury.  In July 1976, the Veteran complained of circulation problems and the provider noted that cervical syndrome needed to be ruled out.  No further indication of a potential cervical spine condition was noted or diagnosed during his period of honorable service.

In January of 1978 (other than honorable service), the Veteran fell off a truck, injuring his spine.  In February 1978, he complained of neck and back pain resulting from his fall.  The physician noted tenderness over the C3-4 area.  The June 1979 Report of Medical History (RMH) and the separation examination show no indication of a cervical spine injury or arthritis.

As noted above, the Board can only consider disabilities incurred or aggravated during his initial period of honorable service from February 1975 to February 13, 1977.  In this regard, STRs during his honorable period of service document no injuries to the cervical spine, providing evidence against a finding of service connection for arthritis based upon an injury to the cervical spine during this period.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-497.  The fact that the Veteran injured his back during his service in January of 1978 and complained of resulting neck pain in February 1978 only provides evidence against this claim, indicating only a post-honorable service injury.

Private treatment records indicate that the Veteran was involved in motor vehicle accidents (MVAs) in October 1993 and July 1999, providing only more evidence against this claim.  Treatment records from Baptist Memorial Hospital indicate that the Veteran injured his neck in the 1993 MVA.  X-rays revealed normal vertebrae and intervertebral spaces.  Treatment records from D.L.H., M.D. (Dr. D.H.), state that the Veteran suffered neck pain as a result of the July 1999 MVA.  X-rays revealed a straightening of the normal lordotic curve of the cervical spine consistent with muscle spasm and loss of height of the C3-4 disc, possibly on a chronic basis.  Treatment records from R.W.K., M.D. (Dr. R.K.), dated August 1999 reveal degenerative changes at C3-4.  The diagnosis was cervical strain and sprain.

Treatment records from J.L.T., M.D. (Dr. J.T.), dated December 2002, indicate that the Veteran had degenerative changes of the cervical spine.  Dr. J.T. noted that the November 2002 MRI did not show evidence of acute trauma to the neck.  Treatment records from D.L.H., M.D. (Dr. D.H.), dated August 2003, show degenerative changes of the cervical spine.  A treatment record from H.B.B., M.D. (Dr. H.B.), dated November 2008 indicates that the Veteran suffers chronic pain from arthritis.

None of the private treatment records indicate that the Veteran's arthritis or degenerative changes of the cervical spine resulted from his period of honorable service.  As noted above, the Veteran complained of neck pain in February 1978 after falling from a truck in January 1978, during his period of service designated as under other than honorable conditions.  The February 1978 STR stated that the Veteran had tenderness of the C3-4 vertebrae, the same vertebrae subject to the current diagnosis of degenerative change.  The Veteran also injured his cervical spine in the two MVAs after separation from service.  The x-rays from 1993 showed a normal cervical spine while the 1999 x-rays showed degenerative changes to C3-4.  

Based upon the evidence, it appears that at very most (though even this appears unlikely), the current degenerative changes of the cervical spine could be related to his injury in January 1978, during his period of service designated as under other than honorable conditions.  However, because the 1993 x-rays showed a normal cervical spine and the 1999 x-rays showed degenerative changes, it appears that the current degenerative changes are likely the result of the 1993 MVA.  Regardless, none of the records relate the arthritis or degenerative changes of the cervical spine to the Veteran's period of honorable service and significant evidence indicates a problem not related to service.  As such, service connection for his arthritis or degenerative changes cannot be granted.

The Board considered the Veteran's allegations of continuity of symptomatology and does not doubt that his arthritis of the neck may be related to his injury in January 1978.  Unfortunately, his injury was incurred during a period of service deemed to be barred from VA monetary benefits.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  Because there is no credible evidence linking his current arthritis or degenerative change of the cervical spine to his period of honorable service, the Board cannot find that service connection is warranted for this disability.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Urinary Incontinence

The Veteran seeks service connection for urinary incontinence or frequency.  The January 1975 entrance examination shows no urinary abnormalities.  No STRs dated during the period of honorable service show complaint, treatment, or diagnosis of urinary conditions.  The Veteran alleges that he was treated in November 1975 for a urinary tract infection (UTI).  Unfortunately, the year of the STR in question is difficult to read; however, comparison of the STR to the lab order clearly shows that the Veteran was treated for the UTI in November 1977, during his period of service designated as under other than honorable conditions.  Specifically, the STR and lab order are both dated November 9 and were signed by the same physician.  The lab order clearly states that the year is 1977.  The lab results were dated the following day.  Thus, the STRs show that the Veteran was not treated for urinary conditions during his period of honorable service.

Other than the November 1977 UTI, records from his second period of service show complaint of urine discharge in February 1978, diagnosed as nonspecific urethritis.  A June 1979 RMH and separation examination do not show any indication of urinary abnormalities.  None of the STRs indicate that the urinary conditions were related to his period of honorable service.

Private treatment records from Baptist Memorial Hospital dated October 1993 state that the Veteran had blood in his urine.  The Veteran reported a history of recurrent bladder infections.  Records from H.B.B., M.D. (Dr. H.B.) dated May 2006 show diagnosis and treatment of a UTI.  No records indicate that the conditions were related to the Veteran's period of honorable service.

Unfortunately, while the Veteran believes that he was treated for a urinary condition during his period of honorable service, the STRs fail to substantiate his claim.  More importantly, no STRs or private treatment records relate any of his urinary conditions to his period of honorable service.  Based on all the evidence cited above, the Board finds that the Veteran wsa noted  treated for this condition during his period of honorable service.  

Further, while the treatment record from Baptist Memorial Hospital and the Veteran allege a history of bladder infections, the evidence does not show a chronic condition.  STRs indicate treatment on two occasions for acute urinary infections during his second period of active service; however, the separation examination fails to indicate a chronic condition.  After his discharge under other than honorable conditions in 1979, he was not treated for a urinary condition until October 1993, more than 15 years after his February 1978 urinary infection.  Records do not show complaint or treatment of any urinary conditions between 1978 and 1993.  The most recent urinary condition was treated in May 2006 and was diagnosed as a UTI.  The treating provider did not relate this condition to his period of honorable service and did not indicate a chronic condition.  Treatment records dated between 1993 and 2006 fail to indicate further treatment of urinary conditions.

In sum, the evidence fails to show complaint or treatment of a urinary condition during the Veteran's period of honorable service, fails to show a chronic urinary condition related to his period of honorable service, and service and post-service medical records provide highly probative evidence against the Veteran's claim, outweighing the Veteran's statements. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

C.  Insomnia 

The Veteran seeks service connection for insomnia.  The January 1975 entrance examination does not indicate insomnia or sleep troubles.  STRs dated during the Veteran's period of honorable service fail to indicate complaint or treatment of sleep problems.  In a November 1977 RMH, dated during his second period of service, the Veteran reported frequent trouble sleeping.  The reviewing physician said that the Veteran's sleep troubles were due to his worrying about jobs.  The June 1979 RMH and separation examination do not show any indication of sleep abnormalities or insomnia.

While the Veteran contends that he suffers insomnia, medical records dated since service fail to show that the Veteran has complained of, or been treated for, insomnia or any other sleep disorder.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent any indication that the appellant currently has a sleep disorder, to include insomnia, the Board finds that the preponderance of the evidence is against the claim.  The appeal must be denied.
 
D.  Headaches

The Veteran seeks service connection for headaches.  The January 1975 entrance examination does not indicate headaches.  In May 1975, the Veteran complained of headache, which the treating physician noted as tension related.  No further complaints or treatment of headaches was indicated during his period of honorable service.

A STR dated September 1977, from his period of service deemed as under other than honorable conditions, show complaint of headaches related to a left eye condition.  The diagnosis was headache and he was referred to an optometrist for the eye condition.  A November 1977 RMH reports frequent or severe headaches.  The reviewing physician noted occipital headaches during cold weather.  A June 1979 medical history form notes severe or frequent headaches.  No treatment records indicate that the headaches were related to the Veteran's period of honorable service.  A June 1979 RMH and separation examination do not show any indication of headaches.

After his discharge under other than honorable conditions in 1979, in October 1993 the Veteran was involved in a MVA that caused headache and aches and pains.  Private treatment records from Baptist Memorial Hospital do not indicate that the headaches were related to anything other than the MVA, providing evidence against the current claim.  November 1993 physical therapy records show that the Veteran complained of daily headaches.  Neither the Veteran nor the physical therapist related his headaches to his period of honorable service.

Treatment records dated December 2002 from Dr. J.T. show that the Veteran complained of headaches.  Dr. J.T. did not indicate a relationship between the headaches and his period of honorable service.  No other medical records show complaint of headaches.

While the Veteran believes that all of his headaches relate back to his first tension headache documented during his period of honorable service, treatment records do not support his claim and actually provide evidence against this claim.  He is competent to report suffering headaches since service, however, because headaches are not readily observable by laypersons, his opinion regarding the etiology of his headaches is not credible.  The medical evidence clearly shows complaint of a tension headache during his period of honorable service.  STRs do not indicate that the headaches suffered during his second period of service were related to his period of honorable service.  

Further, the evidence fails to indicate a chronic condition.  Subsequent to his second period of service, the next documented complaint and treatment of headache is dated October 1993 and was related to his MVA.  Private treatment records from Baptist Memorial and the physical therapist fail to indicate that the headaches were related to his period of honorable service.  Subsequent to the MVA, the Veteran complained of headaches in December 2002; however, the private physician did not relate the headaches to his period of honorable service.  Consequently, the Board finds that the evidence fails to show the existence of a chronic condition.

More importantly, the Veteran has not been treated for headaches since December 2002.  Thus, he does not have a current disability for VA purposes.  As noted above, without a current disability, service connection cannot be granted.  See Brammer, 3 Vet. App. at 225.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


TDIU

The Veteran claims that he is unable to secure or maintain substantially gainful employment because of his service-connected disabilities.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable due to his disabilities, occupational background, and other related factors, an extraschedular total rating may be assigned based on a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran's service-connected disabilities include only pseudofolliculitis barbae, rated as 10 percent disabling.  No treatment records indicate that the Veteran is unable to obtain and maintain employment because of his service-connected skin condition.  While the Social Security Administration (SSA) has found the Veteran disabled for its purposes, SSA granted his benefits based upon non-service-connected disabilities, which only provides evidence agasint this claim.

Here, based on a review of the evidence, the Board finds that entitlement to TDIU is not warranted.  The evidence does not show that the Veteran's only service-connected disability, pseudofolliculitis barbae, prevents him from working.  He has never been hospitalized for his pseudofolliculitis barbae nor does the evidence show that he is precluded from all forms of employment due to his service-connected disability.

Although the Veteran's disability may cause interference to some extent with employment, the evidence of record does not demonstrate that his service-connected disability results in unemployability.  Consequently, the claim for a total disability rating for a TDIU must be denied.

Again, Board notes that the Veteran was granted benefits from the Social Security Administration (SSA) in May 2005.  However, as noted above, the SSA grant of benefits was based upon non-service-connected disabilities.  Thus, the SSA determination does not support the Veteran's claim for TDIU and provides evidence against this claim.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2006 and March 2007.  These letters fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, SSA records, and private treatment records.  The Veteran submitted copies of STRs, SSA records, and private treatment records.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not ordered for the claim seeking service connection for arthritis because the evidence fails to show any indication that the arthritis had onset during or is related to the Veteran's period of honorable service and actually provides evidence against such a finding.  While the STRs show trauma to the spine, the injury was during his period of service designated as under other than honorable conditions.  Treatment records dated subsequent to his period of honorable service fail to show that the degeneration and/or arthritis of the cervical spine are related to his honorable service.  As noted above, he complained of neck pain during his second period of service and after both MVAs.  While the Veteran alleges otherwise, his condition is not one where the etiology can be readily observed and thus cannot be attributed by laypersons to his period of honorable service.  Thus, without credible evidence that the arthritis may be related to the Veteran's period of active service, a VA examination is not warranted.

A VA examination was not ordered for the claim seeking service connection for urinary incontinence because the evidence fails to show complaint or treatment of a urinary condition during the Veteran's period of honorable service and fails to show a chronic urinary condition related to his period of honorable service.  Without credible evidence that the condition may be related to the Veteran's period of honorable service, a VA examination is not warranted.

A VA examination was not ordered for the claims seeking service connection for insomnia and headaches because the evidence does not show that the Veteran currently suffers from either condition.  Therefore, without a current condition, a VA examination is not warranted.

Finally, a VA examination was not ordered for the claim seeking TDIU benefits because the Veteran has not claimed and the evidence does not otherwise show that he is unable to obtain and maintain employment solely because of his service-connected pseudofolliculitis barbae and there is significant evidence against such a finding.  Thus, a VA examination is not warranted.

Significantly, the Veteran has not identified and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim seeking service connection for psoriasis is dismissed.

Service connection for arthritis is denied.

Service connection for urinary incontinence is denied.

Service connection for insomnia, to include as secondary to his service-connected pseudofolliculitis barbae, is denied.

Service connection for headaches is denied.

Entitlement to TDIU is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


